

	

		II

		109th CONGRESS

		2d Session

		S. 2255

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2006

			Mrs. Feinstein (for

			 herself, Ms. Collins,

			 Mr. Dorgan, Ms.

			 Snowe, Mr. Bingaman,

			 Mr. Chafee, Mrs. Clinton, Mr.

			 Schumer, Mrs. Murray, and

			 Mrs. Boxer) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  prohibit removal of covered part D drugs from a prescription drug plan

		  formulary during the plan year once an individual has enrolled in the

		  plan.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Medicare Drug Formulary Protection

			 Act.

		2.Removal of

			 covered part D drugs from the prescription drug plan formulary

			(a)Limitation on

			 removal or change of covered part D drugs from the prescription drug plan

			 formularySection

			 1860D–4(b)(3)(E) of the Social Security Act (42 U.S.C. 1395w–104(b)(3)(E)) is

			 amended to read as follows:

				

					(E)Removing a drug

				from formulary or imposing a restriction or limitation on coverage

						(i)Limitation on

				removal, limitation, or restriction

							(I)In

				generalSubject to subclause (II) and clause (ii), beginning with

				2006, the PDP sponsor of a prescription drug plan may not remove a covered part

				D drug from the plan formulary or impose a restriction or limitation on the

				coverage of such a drug (such as through the application of a preferred status,

				usage restriction, step therapy, prior authorization, or quantity limitation)

				other than at the beginning of each plan year except as the Secretary may

				permit to take into account new therapeutic uses and newly covered part D

				drugs.

							(II)Special rule

				for newly enrolled individualsSubject to clause (ii), in the

				case of an individual who enrolls in a prescription drug plan on or after the

				date of enactment of this subparagraph, the PDP sponsor of such plan may not

				remove a covered part D drug from the plan formulary or impose a restriction or

				limitation on the coverage of such a drug (such as through the application of a

				preferred status, usage restriction, step therapy, prior authorization, or

				quantity limitation) during the period beginning on the date of such enrollment

				and ending on December 31 of the immediately succeeding plan year except as the

				Secretary may permit to take into account new therapeutic uses and newly

				covered part D drugs.

							(ii)Exceptions to

				limitation on removalClause (i) shall not apply with respect to

				a covered part D drug that—

							(I)is a brand name

				drug for which there is a generic drug approved under section 505(j) of the

				Food and Drug Cosmetic Act (21 U.S.C. 355(j)) that is placed on the market

				during the period in which there are limitations on removal or change in the

				formulary under subclause (I) or (II) of clause (i);

							(II)is a brand name

				drug that goes off-patent during such period;

							(III)is a drug for

				which the Commissioner of Food and Drugs issues a clinical warning that imposes

				a restriction or limitation on the drug during such period; or

							(IV)has been

				determined to be ineffective during such period.

							(iii)Notice of

				removal under application of exception to limitationThe PDP

				sponsor of a prescription drug plan shall provide appropriate notice (such as

				under subsection (a)(3)) of any removal or change under clause (ii) to the

				Secretary, affected enrollees, physicians, pharmacies, and

				pharmacists.

						.

			(b)Notice for change

			 in formulary and other restrictions or limitations on coverage

				(1)In

			 generalSection 1860D–4(a) of such Act (42 U.S.C. 1395w–104(a))

			 is amended by adding at the end the following new paragraph:

					

						(5)Annual notice of

				changes in formulary and other restrictions or limitations on

				coverageEach PDP sponsor offering a prescription drug plan shall

				furnish to each enrollee at the time of each annual coordinated election period

				(referred to in section 1860D–1(b)(1)(B)(iii)) for a plan year a notice of any

				changes in the formulary or other restrictions or limitations on coverage of a

				covered part D drug under the plan that will take effect for the plan

				year.

						.

				(2)Effective

			 dateThe amendment made by paragraph (1) shall apply to annual

			 coordinated election periods beginning after the date of the enactment of this

			 Act.

				

